Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 13, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Regno (US 7,112,769). Regarding claims 1, 13 and 20, Del Regno discloses a susceptor for microwave hybrid heating system comprising a microwave transmitter (col. 7, lines 66-67); a vessel (10); the vessel having an interior surface (14); at least a portion of the interior surface (14) of the vessel is coated with a susceptor material (20, col. 10, lines 1-6).  Regarding claims 6-8 and 16, Del Regno discloses the susceptor material is bonded to the at least a portion of the interior surface via an intermediate material (col. 9, lines 58-67).
Claim(s) 1-2, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandberg et al (US 5,081,330).  Regarding claims 1, Brandberg discloses package microwave induced insulation chambers comprising a microwave transmitter (col. 2, lines 49-50); a vessel (10); the vessel having an interior surface (24, col. 4, lines 5-12); at least a portion of the interior surface of the vessel is coated with a susceptor material (26, col. 4, lines 5-12). Regarding claims 2, 6 and 9, Brandberg discloses the susceptor material (26) is bonded to the at least a portion of the interior surface (24) via chemical bonding (col. 4, lines 43-47).
Claim(s) 1, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/131755A1.  Regarding claims 1 and 13, WO 2006/131755A1 discloses heating apparatus and method comprising a microwave transmitter (12, page 2, lines 6-10); a vessel (14, Figure 1); the vessel (14) having an interior surface; at least a portion of the interior surface of the vessel is coated with a susceptor material (20, 22, 24, Figure 1).  Regarding claims 13 and 20, WO 2006/131755A1 discloses introducing microwaves into a vessel (14) holding the microwave transparent material (15, page 9, lines 12-19); wherein at least a portion of the vessel (14) is coated with a susceptor material (20, 22, 24; Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 2-5, 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Regno (US 7,112,769).  Regarding claims 9 and 14, Del Regno discloses substantially all features of the claimed invention except the intermediate material is Teflon.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the intermediate material is Teflon in order to attach the susceptor to the inner wall of the vessel. Regarding claim 2-5, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the susceptor material is bonded to the at least a portion of the interior surface via chemical bonding (claim 2),  via heating (claims 3-5) and via one or more of a brazing process, a soldering process, and a welding process (claim 10) are considered a product-by-process claims. Therefore, the claims recite (or given weight) only “the susceptor material is bonded to the at least a portion of the interior surface” and no patentable weight are given to the recited methods of bonding the susceptor.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Regno (US 7,112,769) in view of GB 2140277A.  Regarding claims 15 and 17, Del Regno discloses substantially all features of the claimed invention except the susceptor material is bonded to the at least a portion of the vessel via one or more of a brazing process, a soldering process, and a welding process.  GB 2140277A discloses a susceptor material is bonded to the at least a portion of the vessel via one or more of a brazing process, a soldering process, and a welding process (page 5 of 6, lines 67-79).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Del Regno the susceptor material is bonded to the at least a portion of the vessel via one or more of a brazing process, a soldering process, and a welding process as taught by Gb 2140277A in order to permanent attach the susceptor to the vessel wall.
Claims 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 29, 2022